



Exhibit 10(a)1










THE SOUTHERN COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
















































Amended and Restated Effective June 30, 2016









--------------------------------------------------------------------------------


TABLE OF CONTENTS








 
 
 
Page


ARTICLE I -
PURPOSE AND ADOPTION OF PLAN
1


 
1.1
Adoption
1


 
1.2
Purpose
1


ARTICLE II -
DEFINITIONS
1


ARTICLE III -
ADMINISTRATION OF PLAN
4


 
3.1
Administrator
4


 
3.2
Powers
4


 
3.3
Duties of the Administrative Committee
5


 
3.4
Indemnification
6


ARTICLE IV -
ELIGIBILITY
6


 
4.1
Eligibility Requirements
6


 
4.2
Determination of Eligibility
6


ARTICLE V -
BENEFITS
7


 
5.1
SERP Benefit
7


 
5.2
Distribution of Benefits
8


 
5.3
Code Section 409A Transition Election and Other Related Rules
10


 
5.4
Allocation of SERP Benefit Liability
15


 
5.5
Funding of Benefits
16


 
5.6
Withholding
16


 
5.7
Recourse Against Deferred Compensation Trust
16


 
5.8
Change in Control
16


ARTICLE VI -
MISCELLANEOUS
16


 
6.1
Assignment
16


 
6.2
Amendment and Termination
16


 
6.3
No Guarantee of Employment
17


 
6.4
Construction
17







- i -



--------------------------------------------------------------------------------






THE SOUTHERN COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
ARTICLE 1 -   PURPOSE AND ADOPTION OF PLAN
1.1    Adoption. The Southern Company Supplemental Executive Retirement Plan,
effective as of July 1, 2016 and hereinafter set forth (the “Plan”), is a
modification and continuation of The Southern Company Supplemental Executive
Retirement Plan which originally became effective January 1, 1997, and was last
amended and restated effective January 1, 2009. The purpose of this amendment
and restatement is to incorporate the First and Second Amendments and to set
forth changes to implement new design features. The January 1, 2009 amendment
and restatement and the January 1, 2005 amendment and restatement are intended
to bring the Plan into compliance with Code Section 409A. The Plan should be
construed to satisfy this intent. The Plan shall be an unfunded deferred
compensation arrangement as contemplated by the Employee Retirement Income
Security Act, as amended, under which benefits shall be paid solely from the
general assets of the Company. At a time and in a manner determined by the
Administrative Committee, Participants shall make timely elections to conform to
the Plan’s terms effective as of the January 1, 2005 amendment and restatement.
Such elections are intended to meet the transition requirements of Code Section
409A, including proposed, temporary, or final regulations, or other guidance
issued by the Secretary of Treasury and the Internal Revenue Service with
respect thereto (collectively “409A Guidance”).
1.2    Purpose. The Plan provides deferred compensation primarily to a select
group of management or highly compensated employees to supplement such
employees’ accrued benefits under The Southern Company Pension Plan (“Pension
Plan”). The supplement under this Plan is generally intended to make up the
difference, if any, between each such employee’s actual accrued benefit under
the Pension Plan and the benefit he would have accrued under such plan if
certain incentive pay were included in Earnings when determining Average Monthly
Earnings for all methods of calculating Retirement Income under the Pension
Plan.
ARTICLE II -   DEFINITIONS
2.1    “Actuarial Basis” shall mean an actuarial adjustment to SERP Benefits
that must be made as required by Code Section 409A when there is a change made
by a Participant to a previously elected or deemed-elected form of payment paid
over a lifetime. Reasonable actuarial assumptions to make such adjustment shall
be established in writing from time to time by the Administrative Committee.
2.2    “Administrative Committee” shall mean the committee referred to in
Section 3.1 hereof.
2.3    “Affiliated Employer” shall mean any corporation which is a member of the
controlled group of corporations of which Southern Company is the common parent
corporation which the Board of Directors may from time to time determine to
bring under the Plan and which shall adopt the Plan, and any successor of any of
them. The Affiliated Employers are set forth in Appendix A to the Plan, as
amended from time to time.
2.4    “Board of Directors” shall mean the Board of Directors of the Company.





--------------------------------------------------------------------------------





2.5    “Change in Control Benefits Protection Plan” shall mean the Change in
Control Benefits Protection Plan, as approved by the Southern Board, as it may
be amended from time to time in accordance with the provisions therein.
2.6    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
2.7    “Company” shall mean Southern Company Services, Inc.
2.8    “Designated Beneficiary” shall have the same meaning set forth under the
Supplemental Benefit Plan with respect to the Pension Benefit provided
thereunder. For the avoidance of doubt, the Designated Beneficiary(ies) under
this Plan may be different than the persons(s) or entity(ies) who is the
Designated Beneficiary under the Supplemental Benefit Plan.
2.9     “Discount Rate” shall mean the thirty (30) year Treasury yield as
published by the Department of Treasury for purposes of compliance with Code
Section 417(e) determined for September of the calendar year prior to the
calendar year in which a Participant Separates from Service provided that the
maximum rate shall not exceed six percent (6%).
2.10    “Earnings” shall mean the total accumulated interest on a Participant’s
Single-Sum Amount. Unless otherwise stated, Earnings accrue from the date as of
which a Participant’s first installment is payable (ignoring for this purpose
any Key-Employee Delay) until all of the Participant’s Single-Sum Amount (and
monthly interest accretion thereon) has been paid. Interest shall compound
monthly based on the rate of interest accretion for each month and the unpaid
portion of a Participant’s Single-Sum Amount (including any unpaid portion of
any prior month’s interest accretion). The rate of such interest accretion for a
month shall be the monthly equivalent of the per annum prime rate of interest
published in the Wall Street Journal as the base rate on the corporate loans
posted as of the last business day of each month by at least seventy-five
percent (75%) of the United States largest banks as of the last business day of
the month (or such other day of a month as the Administrative Committee may
determine).
2.11    “Effective Date” of this amendment and restatement shall mean June 30,
2016.
2.12    “Employee” shall mean any person who is employed by an Affiliated
Employer excluding any persons represented by a collective bargaining agent.
2.13    “Expected Average Lifetime” shall mean the life expectancy of a
Participant in months using the Table of Unisex Mortality Rates promulgated by
the Internal Revenue Service for use to determine lump-sum payments from
qualified pension plans in accordance with Code Section 417(e) as of the 2007
calendar year.
2.14    “Incentive Pay” shall mean all awards earned while an Employee under any
annual group incentive plans, as defined in Section 5.1 of the Pension Plan,
provided such incentive award was earned on or after January 1, 1994.
Alternatively, if it produces a greater benefit to the Participant, Incentive
Pay shall mean all awards paid or that would have been paid but for an election
to defer such incentive award under The Southern Company Deferred Compensation
Plan, under any annual group incentive plan, as defined in Section 5.1 of the
Pension Plan, provided such incentive award was paid or deferred on or after
January 1, 1995. If


2



--------------------------------------------------------------------------------





a person was formerly represented by a collective bargaining agent with respect
to any corporation which is a member of the controlled group of corporations of
which Southern Company is the common parent and such person subsequently becomes
an Employee, incentive awards described in the preceding sentence shall include
awards earned on and after January 1, 1994 while represented by such collective
bargaining agent.
2.15    “Key Employee” shall have the meaning ascribed to the term “specified
employee” under Code Section 409A(a)(2)(B)(i) and the regulations promulgated
thereunder as it applies to a Participant. The Administrative Committee shall
establish the time period required to determine key-employee status.
2.16    “Key-Employee Delay” shall mean the six (6) month delay in the
commencement of benefits applicable to Key Employees pursuant to the
requirements of Code Section 409A(a)(2)(B)(i) and the regulations promulgated
thereunder.
2.17    “Participant” shall mean an Employee or former Employee of an Affiliated
Employer who is eligible and participates in the Plan pursuant to Sections 4.1
and 4.2.
2.18    “Pension Plan” shall mean The Southern Company Pension Plan, as amended
from time to time.
2.19    “Plan” shall mean The Southern Company Supplemental Executive Retirement
Plan, as amended and restated as of June 30, 2016 and as may be amended from
time to time thereafter.
2.20    “Plan Year” shall mean the calendar year.
2.21    “Provisional Payee” shall have the same meaning ascribed to this term in
the Pension Plan.
2.22    “Separation from Service” shall have the meaning ascribed to this term
under Code Section 409A(a)(2)(A)(i) and the regulations promulgated thereunder.
For this purpose, Separation from Service shall include a permanent decrease in
the level of bona fide services performed by the Participant after a certain
date to a level that is twenty percent (20%) or less of the average level of
bona fide services performed by the Participant over the immediately preceding
thirty-six (36) month period.
2.23    “SERP Benefit” shall mean the benefit described in Section 5.1.
2.24    “Single-Sum Amount” shall mean the discounted value of the SERP Benefit
based on a single life annuity form of benefit payable for an Expected Average
Lifetime calculated using the Discount Rate. This Single-Sum Amount calculation
shall be determined effective as of the first installment to be made under
Section 5.2 (ignoring for this purposes any Key-Employee Delay) taking into
account the following: (a) reductions for charges related to any Qualified
Pre-retirement Survivor Annuity form of benefit under the Pension Plan shall not
apply; and (b) the SERP Benefit and Expected Average Lifetime shall be based on
the Participant’s age as of such first installment date.


3



--------------------------------------------------------------------------------





2.25    “Southern Board” shall mean the board of directors of Southern Company.
2.26    “Supplemental Benefit Plan” shall mean The Southern Company Supplemental
Benefit Plan, as amended from time to time.
2.27    “Supplemental Pension Benefit” shall mean the “Pension Benefit”, if any,
that is payable to a Participant under the Supplemental Benefit Plan.
2.28    “Trust” shall mean the Southern Company Deferred Compensation Trust.
Where the context requires, the definitions of all terms set forth in the
Pension Plan shall apply with equal force and effect for purposes of
interpretation and administration of the Plan, unless said terms are otherwise
specifically defined in the Plan. The masculine pronoun shall be construed to
include the feminine pronoun and the singular shall include the plural, where
the context so requires.
ARTICLE III -   ADMINISTRATION OF PLAN
3.1    Administrator. Effective May 31, 2007, the general administration of the
Plan shall be placed in the “Committee” which shall consist of the Benefits
Administration Committee, the members of which shall be appointed from time to
time by the Fiduciary Oversight Committee of the Board of Directors. The
Committee shall govern itself in accordance with the terms of the Charter for
the Benefits Administration Committee approved by the Fiduciary Oversight
Committee of the Board of Directors.
3.2    Powers.
(a)    The Administrative Committee shall administer the Plan in accordance with
its terms and shall have all powers necessary to carry out the provisions of the
Plan more particularly set forth herein. It shall have the discretion to
interpret the Plan and shall determine all questions arising in the
administration, interpretation, and application of the Plan. Any such
determination by it shall be conclusive and binding on all persons. The
Administrative Committee shall be the agent for the service of process.
(b)    If a claim for benefits under the Plan is denied, in whole or in part,
the Administrative Committee will provide a written notice of the denial within
a reasonable period of time, but not later than 90 days after the claim is
received. If special circumstances require more time to process the claim, the
Administrative Committee will issue a written explanation of the special
circumstances prior to the end of the 90-day period and a decision will be made
as soon as possible, but not later than 180 days after the claim is received.
The written notice of claim denial will include:
•
Specific reasons why the claim was denied;

•
Specific references to applicable provisions of the Plan document or other
relevant records or papers on which the denial is based, and information about
where a Participant or his or her Designated Beneficiary may see them;



4



--------------------------------------------------------------------------------





•
A description of any additional material or information needed to process the
claim and an explanation of why such material or information is necessary;

•
An explanation of the claims review procedure, including the time limits
applicable to such procedure, as well as a statement notifying the Participant
or his or her Designated Beneficiary of their right to file suit if the claim
for benefits is denied, in whole or in part, on review.

Upon request, a Participant or his or her Designated Beneficiary will be
provided without charge, reasonable access to, and copies of, all
non-confidential documents that are relevant to any denial of benefits. A
claimant has 60 days from the day he or she receives the original denial to
request a review. Such request must be made in writing and sent to the
Administrative Committee. The request should state the reasons why the claim
should be reviewed and may also include evidence or documentation to support the
claimant’s position.
The Administrative Committee will reconsider the claimant’s claim, taking into
account all evidence, documentation, and other information related to the claim
and submitted on the claimant’s behalf, regardless of whether such information
was submitted or considered in the initial denial of the claim. The
Administrative Committee will make a decision within 60 days. If special
circumstances require more time for this process, the claimant will receive
written explanation of the special circumstances prior to the end of the initial
60-day period and a decision will be sent as soon as possible, but not later
than 120 days after the Administrative Committee receives the request.
No legal action to receiver benefits or enforce or clarify rights under a Plan
can be commenced until the Participant or his or her Designated Beneficiary has
first exhausted the claims and review procedures provided under the Plan.
(c)    The Administrative Committee may adopt such regulations as it deems
desirable for the conduct of its affairs. It may appoint such accountants,
counsel, actuaries, specialists, and other persons as it deems necessary or
desirable in connection with the administration of this Plan.
3.3    Duties of the Administrative Committee.
(a)    The Administrative Committee is responsible for the daily administration
of the Plan. It may appoint other persons or entities to perform any of its
fiduciary functions. The Administrative Committee and any such appointee may
employ advisors and other persons necessary or convenient to help it carry out
its duties, including its fiduciary duties. The Administrative Committee shall
have the right to remove any such appointee from his position. Any person, group
of persons, or entity may serve in more than one fiduciary capacity.
(b)    The Administrative Committee shall maintain accurate and detailed records
and accounts of Participants and of their rights under the Plan and of all
receipts, disbursements, transfers, and other transactions concerning the Plan.
Such accounts, books, and records relating thereto shall be open at all
reasonable times to inspection and audit by persons designated by the
Administrative Committee.


5



--------------------------------------------------------------------------------





(c)    The Administrative Committee shall take all steps necessary to ensure
that the Plan complies with the law at all times. These steps shall include such
items as the preparation and filing of all documents and forms required by any
governmental agency; maintaining of adequate Participants’ records; recording
and transmission of all notices required to be given to Participants and their
Designated Beneficiaries; the receipt and dissemination, if required, of all
reports and information received from an Affiliated Employer; securing of such
fidelity bonds as may be required by law; and doing such other acts necessary
for the proper administration of the Plan. The Administrative Committee shall
keep a record of all of its proceedings and acts, and shall keep all such books
of account, records, and other data as may be necessary for proper
administration of the Plan.
3.4    Indemnification. The Affiliated Employers shall indemnify the
Administrative Committee against any and all claims, losses, damages, expenses,
and liability arising from an action or failure to act, except when the same is
finally judicially determined to be due to gross negligence or willful
misconduct. The Affiliated Employers may purchase at its own expense sufficient
liability insurance for the Administrative Committee to cover any and all
claims, losses, damages, and expenses arising from any action or failure to act
in connection with the execution of the duties as Administrative Committee. No
member of the Administrative Committee who is also an Employee of an Affiliated
Employer shall receive any compensation from the Plan for his services in
administering the Plan.
ARTICLE IV -   ELIGIBILITY
4.1    Eligibility Requirements. All Employees who are determined to be eligible
to participate in the Plan in accordance with Section 4.2 shall be eligible to
receive benefits under the Plan provided such Employees are (a) participating in
the Plan at the time they terminate from an Affiliated Employer and are
retirement eligible or (b) die while in active service while with an Affiliated
Employer provided each such Employee’s beneficiary(ies) is eligible to receive a
survivor benefit under Article V of the Pension Plan at such eligible Employee’s
death.
4.2    Determination of Eligibility. The Administrative Committee shall
determine which Employees are eligible to participate. Upon becoming a
Participant, an Employee shall be deemed to have assented to the Plan and to any
amendments hereafter adopted. The Administrative Committee shall be authorized
to rescind the eligibility of any Participant if necessary to ensure that the
Plan is maintained primarily for the purpose of providing deferred compensation
to a select group of management or highly compensated employees under the
Employee Retirement Income Security Act of 1974, as amended. A Participant whose
eligibility is rescinded or who loses eligibility for any reason shall not be
eligible thereafter until eligibility is restored in accordance with guidelines
established by the Administrative Committee.
If an Employee who was employed by Mirant Corporation (f/k/a Southern Energy,
Inc.) (“Mirant”) or an affiliate thereof on or after April 2, 2001 is employed
by an Affiliated Employer, he shall be treated as a new hire and none of his
service with Mirant shall be considered as Accredited Service under Article III.
Notwithstanding the preceding terms in this Section 4.2, effective January 2,
2016, no new Participants may participate in the Plan including, but not limited
to, former Employees


6



--------------------------------------------------------------------------------





who incurred a Separation from Service prior to January 2, 2016 with a vested
SERP Benefit and who are rehired on or after January 2, 2016. For the avoidance
of doubt, an Employee who first becomes eligible to participate in the Plan on
January 1, 2016 shall become a Participant as of such date and shall remain a
Participant for as long as such Employee continues to satisfy eligibility
requirements under Article IV of the Plan.
ARTICLE V -   BENEFITS
5.1    SERP Benefit.
(a)    Subject to the terms of the Pension Plan, a Participant shall be entitled
to a monthly SERP Benefit equal to:
(1)
the greater of (A) or (B) below, if applicable:

(A)
1.70% of the Participant’s Average Monthly Earnings multiplied by his years (and
fraction of a year) of Accredited Service to his Retirement Date, death, or
other termination of service, including a Social Security Offset.

(B)
1.25% of the Participant’s Average Monthly Earnings multiplied by his years (and
fraction of a year) of Accredited Service to his Retirement Date, death, or
other termination of service.

reduced by such Participant’s Supplemental Pension Benefit before any offset
attributable to the Pension Plan benefit as provided under the terms of the
Supplemental Benefit Plan.
The benefit determined in this subsection (1) shall be adjusted, if necessary,
under the terms of the Pension Plan for commencement prior to the Participant’s
Normal Retirement Date. This adjustment shall be made before the reduction
described above is subtracted from such benefit. For the avoidance of doubt, the
SERP Benefit shall be determined at the time the Participant commences such SERP
Benefit under Section 5.2 or 5.3, as the case may be, regardless of whether such
Participant commences his Retirement Income at that time under the Pension Plan.
(b)    Effective January 1, 2010, for purposes of Section 5.1(a)(1), the
Participant’s Average Monthly Earnings shall be those considered under the
Pension Plan in calculating his Retirement Income, but without regard to the
limitation of Section 401(a)(17) of the Code, and including for purposes of
Section 5.1(a)(1)(A) any Incentive Pay as of the applicable Plan Year in excess
of 15% of the Participant’s corresponding base pay for the applicable Plan Year
determined under this Section 5.1(b). The Plan in effect on and before December
31, 2009 sets forth the applicable version of this Section 5.2(b) utilized to
determine a Participant’s SERP Benefit.


7



--------------------------------------------------------------------------------





(c)    For purposes of Section 5.1(b) above, to determine the Plan Years which
produce the highest monthly average to calculate Average Monthly Earnings under
the Plan, a Participant’s Average Monthly Earnings should include those
additional amounts provided therein.
5.2    Distribution of Benefits.
(a)    General Rule.
Subject to the transition rules set forth in Section 5.3, effective for
Participants who have not commenced their SERP Benefit on or before March 1,
2007, the SERP Benefit, as determined in accordance with Section 5.1, shall be
converted to a Single-Sum Amount and paid in ten (10) annual installments
commencing in all events on or after January 1, 2008. The first installment
shall be derived from the Single-Sum Amount plus Earnings, if any, divided by
ten (10). Subsequent annual installments shall be an amount equal to the
Participant’s unpaid Single-Sum Amount plus Earnings divided by the number of
remaining annual payments.
(b)    Payment of Installments after Retirement.
(1)
Commencement of Installment Payments. With respect to a Participant who retires
under the terms of the Pension Plan, the first annual installment shall be paid
as of the first day of the second full calendar month following the
Participant’s Separation from Service but not sooner than January 1, 2008.
Notwithstanding the foregoing, if a Participant is a Key-Employee, such
Participant shall be subject to the Key-Employee Delay and the first installment
payment shall be as of the first day of the seventh full calendar month
following the Participant’s Separation from Service.

(2)
Subsequent Nine Installment Payments. One additional installment, until ten (10)
are paid in total, shall be paid as of each anniversary of the date the initial
payment was made. For a Participant who is a Key Employee, the anniversary date
of the initial payment will be deemed to be the date the first payment would
have been made had the Key-Employee Delay not applied. The second through the
tenth installments will be paid on the anniversary of this deemed initial
payment date.

(c)    Death of Participant.
(1)
Death After Retirement. If a retirement-eligible Participant dies after
Separation from Service but before receiving all ten (10) installments, the
remaining installment payments shall be paid to the Designated Beneficiary of
the Participant at the same times and in the same amounts that the Participant
would have received if the



8



--------------------------------------------------------------------------------





Participant had not died. Notwithstanding the foregoing, if a retired Key
Employee dies during the Key-Employee Delay and before receiving the first
installment, then the first installment shall be paid to the Designated
Beneficiary as of the beginning of the second full calendar month following the
death of the Participant or as soon as practical thereafter.
(2)
Death Before Retirement. If a Participant dies on or after March 1, 2007 and
prior to July 1, 2017, while actively employed and has a vested benefit in the
Pension Plan, one-hundred percent (100%) of the Single-Sum Amount determined in
accordance with Section 5.2(a) above shall be paid to the Participant’s
Provisional Payee, if any, in ten (10) annual installments commencing in all
events on or after January 1, 2008. Such installments shall be determined and
payable as if the Participant survived to his fiftieth (50th) birthday, or
actual date of death if later, and Separated from Service. If such a Provisional
Payee dies simultaneously with or after the Participant but before receipt of
all installments, the remaining payments shall be paid to the Participant’s
Designated Beneficiary.

If a Participant dies on or after July 1, 2017, while actively employed with a
vested benefit in the Pension Plan, Section 5.2(e) shall apply to the payment of
the SERP Benefit.
(d)    FICA Tax Adjustment. A payment in addition to the ten (10) installments
described in Section 5.2(a) shall be made from the remaining Single-Sum Amount
which payment shall be based on the following adjustments as permitted under
Code Section 409A and the regulations promulgated thereunder: (1) the amount
necessary to pay the tax due under the Federal Insurance Contributions Act
(“FICA”) with respect to the accrued SERP Benefit determined upon retirement (or
such other appropriate “resolution date” as defined under Treasury Regulation
Section 31.3121(v)(2)); and (2) the amount estimated to pay the Federal and
State income tax withholding liability due on the amount paid in subsection (1)
plus the Federal and State income tax withholding liability due on the amount
paid in this subsection (2).
(e)    Designated Beneficiary Death Benefit on and after July 1, 2017.
(1)
If a Participant dies on or after July 1, 2017, while in active service and (i)
he has elected his Spouse as his sole Designated Beneficiary, such Spouse shall
receive 100% of the Single-Sum Amount, or (ii) he has elected a Designated
Beneficiary(ies) which is not his Spouse, such Designated Beneficiary(ies) shall
receive 50% of the Single-Sum Amount with an equal portion of such Single-Sum
Amount payable to each such living Designated Beneficiary.

(2)
The Single-Sum Amount described in Section 5.2(e)(1) above is payable to the
Designated Beneficiary(ies) on the first of the month



9



--------------------------------------------------------------------------------





following the date of the Participant’s death. The benefit will be payable as
soon as administratively feasible after the Designated Beneficiary(ies) have
been confirmed and located.
(3)
If a Participant dies while in active service and prior to age 50, the
Single-Sum Amount described in Section 5.2(e)(1) above is calculated as (A)
divided by (B) below:

(A)
The Single-Sum Amount determined as if the Participant survived to his fiftieth
(50th) birthday and Separated from Service.

(B)
The sum of one (1) plus the Discount Rate raised to a power equal to the number
of years and months between the first of the second month following the
Participant’s 50th birthday and the first of the month following the
Participant’s date of death.

With respect to Section 5.2(e)(1) above, for the avoidance of doubt, the
Participant may either elect his Spouse as his sole Designated Beneficiary or
may elect Designated Beneficiary(ies) none of which is the Spouse.
(4)
A Participant that has Separated from Service, is retirement eligible and has at
least one annual installment payment as provided in Section 5.2(b) of the Plan
left to be paid, unpaid annual installments otherwise payable to the Participant
(not to exceed on a collective basis a total of 10) shall be paid to the
Participant’s Designated Beneficiary(ies) (which for the avoidance of doubt may
be the Spouse and/or any other Beneficiary(ies)). If a Participant fails to
elect a Designated Beneficiary(ies) on a form acceptable to the Retirement
Board, the SERP Benefit under this Section 5.2(f) shall be paid to the default
[Designated] Beneficiaries.



5.3    Code Section 409A Transition Election and Other Related Rules.
(a)    Election General Rules
At a time and in a manner prescribed by the Administrative Committee,
Participants who are actively employed on March 1, 2007, shall be eligible to
make an election to receive SERP Benefits in the form described in Section
5.2(a) or in the form described in Section 5.3(c) below. In the event a
Participant designated in accordance with the preceding sentence fails to make
such election for any reason, including but not limited to death, such
Participant’s SERP Benefit shall be in the form described in Section 5.2(a).


10



--------------------------------------------------------------------------------





(b)    Transitioning Participants Electing Installments.
The following provisions apply to Participants described in Section 5.3(a) who
have elected the form of payment described in Section 5.2(a) or are deemed to
have made such election.
(1)
General Rules. The first installment payment shall commence as of January 1,
2008 or later and shall otherwise be paid in accordance with Section 5.2(b). If
a Participant commences payment of SERP Benefits in conjunction with his benefit
under the Pension Plan prior to January 1, 2008, such SERP Benefit shall be
payable for the remainder of 2007 in monthly increments starting at the same
time and payable in the same form elected by the Participant under the Pension
Plan. With respect to a Participant subject to the preceding sentence, the
Participant’s Single-Sum Amount shall be computed as of the first day of the
second full calendar month following the Participant’s Separation from Service
and shall be decreased by any monthly benefits actually paid to the Participant
or a Provisional Payee and increased by Earnings. For the avoidance of doubt, a
Participant subject to this Section 5.3(b)(1) whose SERP Benefit payments start
prior to January 1, 2008 will receive his first installment on January 1, 2008,
and subsequent installments will be paid as of the next nine anniversaries of
that payment.

(2)
Installment Payment Commencement for Key Employees. If a Participant to which
Section 5.3(b) applies is a Key Employee, such Participant shall be subject to
the Key-Employee Delay and the first installment payment made in accordance with
Section 5.3(b)(1) shall be as of the first day of the seventh full calendar
month following the Participant’s Separation from Service but in no event
earlier than as of January 1, 2008. If such a Key Employee retires in 2007 and
commences his SERP Benefit in conjunction with his benefit under the Pension
Plan before 2008, such Key Employee’s SERP Benefit shall be paid in monthly
increments starting at the same time and payable in the same form elected by the
Participant under the Pension Plan until his first installment is paid in
accordance with the preceding sentence. Under no circumstances are payments of
SERP Benefits made in conjunction with the Pension Plan commencing in 2007
subject to the Key-Employee Delay. For the avoidance of doubt, a Participant
subject to this Section 5.3(b)(2) whose SERP Benefit payments start prior to
2008 shall receive his first installment as of the later of January 1, 2008 or
the first day of the calendar month following the applicable Key-Employee Delay;
subsequent installments will be paid as of the first day of the next nine
calendar years.



11



--------------------------------------------------------------------------------





(3)
Death of Participant

(A)
Death Before Retirement. The provisions of Section 5.2(c)(2) apply to a
Participant described in this Section 5.3(b) who dies while actively employed.
The Provisional Payee of such a Participant who dies prior to December 1, 2007
and could have commenced payments in 2007 shall receive prior to the first
installment a survivor benefit in accordance with the form of benefit elected by
the Participant or deemed elected under the Pension Plan as applicable.
Thereafter, the Provisional Payee shall receive the installment payments the
Participant would have received under Section 5.3(b)(1).

(B)
Death After Retirement. The provisions of Section 5.2(c)(1) apply to a
Participant described in this Section 5.3(b) who is retirement eligible and dies
after Separation from Service. However, the Provisional Payee of any Participant
who commences SERP Benefits in 2007 in conjunction with his benefit under the
Pension Plan and who dies during 2007 prior to payment of his first installment
shall receive prior to such first installment a survivor benefit in accordance
with the form of benefit elected by the Participant or deemed elected under the
Pension Plan as applicable. Thereafter, installment payments that the
Participant would have received shall be paid to the Participant’s Designated
Beneficiary.

(c)    Transitioning Participants Electing Annuity Forms.
The following rules apply to Participants described in Section 5.3(a) who have
elected the annuity form of payment. The election provided for in subparagraph
(1) below shall be subject to the provisions of subparagraphs (2)-(5), as
applicable.
(1)
General Rule. If determined eligible to do so by the Administrative Committee at
a time and in a manner determined by the Administrative Committee during 2007,
such a Participant may elect to receive his SERP Benefit in the form of a single
life annuity, 50% joint and survivor annuity, 100% joint and survivor annuity,
50% joint and survivor annuity with pop-up, or 100% joint and survivor annuity
with pop-up (and with respect to SEPCO Employees those other forms available
under the Pension Plan except any form coordinated with payment of Social
Security benefits). In the event that such a Participant elects an annuity but
fails to designate a form, such Participant shall be deemed to have designated a
single life annuity. These annuity forms shall be as



12



--------------------------------------------------------------------------------





described in the Pension Plan and if a form other than a single life annuity is
selected, the SERP Benefit payable will be adjusted as described in the Pension
Plan. Payments shall commence as of the first day of the first full calendar
month following the Participant’s Separation from Service.
The Participants who have elected the form of payment described in this Section
5.3(c) shall receive an additional payment equal to (A) and (B) below.
Subsequent payments shall be adjusted as provided in subsection (C) below as
permitted under Code Section 409A and the regulations promulgated thereunder.
(A)
The amount necessary to pay the tax due under the Federal Insurance
Contributions Act (FICA) with respect to the accrued SERP Benefit determined in
accordance with the requirements under Treasury Regulation Section 31.3121(v)(2)
upon retirement (or such other appropriate “resolution date” as defined under
Treasury Regulation Section 31.3121(v)(2)) calculated in accordance with Section
5.1;

(B)
The amount estimated to pay the Federal and State income tax withholding
liability due on the amount paid under subsection (A) above plus the amount of
Federal and State income tax withholding liability due on the amount paid under
this subsection (B); and

(C)
An adjusted monthly benefit determined in a manner and on an actuarially
equivalent basis in accordance with the methodology and assumptions used to
calculate the tax due under subsection (A) above which takes into account the
amounts paid under subsections (A) and (B) above and the form of benefit elected
by the Participant.

(2)
Form of Annuity

(A)
Pre-2008 Commencement. Notwithstanding Section 5.3(c)(1), if a Participant to
which this Section 5.3(c) applies retires in 2007 and commences receipt of his
SERP Benefit in conjunction with his benefit under the Pension Plan before
January 1, 2008, the Participant’s SERP Benefit shall be payable only in the
form elected under the Pension Plan and shall be calculated using the same
annuity form of payment factors as provided for under the terms of the Pension
Plan as in effect during 2007.



13



--------------------------------------------------------------------------------





(B)
Post-2007 Commencement. A Participant described in the first full paragraph of
Section 5.3(c)(1) who has not commenced payment of his SERP Benefit prior to
2008 may change the form of payment previously elected in Section 5.3(c)(1) to
another permitted form described in that Section (plus may instead elect a 75%
joint and survivor annuity or a 75% joint and survivor annuity with pop-up) at a
time and in a manner prescribed by the Administrative Committee. If the form of
payment is changed, the SERP Benefit payable pursuant to the original election
will be actuarially adjusted using the Actuarial Basis to reflect the new form
selected.

(3)
Key Employee Rules. If a Participant to which this Section 5.3(c) applies is a
Key Employee and the commencement date of his SERP Benefit is on or after
January 1, 2008, such Participant will be subject to the Key-Employee Delay and
shall receive a lump-sum payment as of the first day of the seventh full month
following the Participant’s Separation from Service in an amount equal to six
(6) monthly payments due to the Participant under the Plan, plus the monthly
payment then due to the Participant for the seventh month. Thereafter, the
appropriate monthly benefit shall be paid to the Key Employee and his
Provisional Payee, if any. If such a Participant is a Key Employee and the
commencement date of his SERP Benefit is before January 1, 2008, the SERP
Benefit shall be paid in accordance with Section 5.3(c)(2)(A); the Key-Employee
Delay will not apply. If a Key Employee dies during the Key-Employee Delay, the
Designated Beneficiary shall receive any benefits that would have been paid if
there were no Key-Employee Delay up to the date of death as of the first of the
month following the Participant’s death or as soon as practicable thereafter.
Interest shall not be added to such benefits. In addition, if such deceased Key
Employee elected a form of payment providing for payment to continue to a
Provisional Payee pursuant to Section 5.3(c)(1), subject to Section 5.3(c)(2),
those payments will begin as of the first of the month following such Key
Employee’s death or as soon as practicable thereafter.

(4)
Death of Participant

(A)
Death After Retirement. If a retirement-eligible Participant to which Section
5.3(c)(1) applies dies after Separation from Service, such Participant’s
Provisional Payee, if any, shall receive monthly payments for the remainder of
the Provisional Payee’s life based on the annuity form of payment the
Participant elected or is deemed to have elected pursuant to Section 5.3(c)(1),
subject to Section



14



--------------------------------------------------------------------------------





5.3(c)(2). Such Payments will commence as of the first of the month following
such Participant’s death or as soon as practicable thereafter.
(B)
Death Before Retirement. If a Participant to which Section 5.3(c) applies dies
while actively employed and has a vested benefit in the Pension Plan, then
Section 5.2(c)(2) shall apply.

(5)
QPSA Charges Waived. Any benefit paid in accordance with this Section 5.3(c)
shall be calculated without regard to the charge associated with any Qualified
Pre-retirement Survivor Annuity form elected.

(d)    Inactive Employee Transition Election
In the event a Participant has Separated from Service and is eligible to receive
a SERP Benefit on or before March 1, 2007, but has deferred commencement until
after March 1, 2007, and is eligible to receive a benefit under the Pension Plan
on or before January 1, 2008, such Participant must make an election in
accordance with Section 5.3(a) at a time and in a manner prescribed by the
Administrative Committee and must commence payment by no later than January 1,
2008. The requirements of Section 5.3(b) or Section 5.3(c) (ignoring the fact
that the Participant previously incurred a Separation from Service) apply as the
case may be based on the Participant’s ultimate election under Section 5.3(a).
If a Participant dies before making an election under this Section 5.3(a), SERP
Benefit payments shall be made consistent with Section 5.3(b)(3)(B) if the
Participant dies prior to making his election to commence his SERP Benefit in
conjunction with the commencement of his benefit under the Pension Plan or shall
be made consistent with Section 5.3(c)(4)(A) if made after making his election
to commence his SERP Benefit in conjunction with the commencement of his benefit
under the Pension Plan.
(e)
Survivor Benefits in the case of Pre-effective Date Deaths. If a Participant
died prior to March 1, 2007 while actively employed and had a vested benefit in
the Pension Plan, the Provisional Payee, if any, shall receive the form of
benefit provided under the Pension Plan commencing the first of the month
following the date the Participant would have attained age 50.

5.4    Allocation of SERP Benefit Liability. In the event that a Participant
eligible to receive a SERP Benefit has been employed at more than one Affiliated
Employer, the SERP Benefit liability shall be apportioned so that each such
Affiliated Employer is obligated in accordance with Section this 5.4 to cover
the percentage of the total SERP Benefit as determined below. Each Affiliated
Employer’s share of the SERP Benefit liability shall be calculated by
multiplying the SERP Benefit by a fraction where the numerator of such fraction
is the base rate


15



--------------------------------------------------------------------------------





of pay, as defined by the Administrative Committee, received by the Participant
at the respective Affiliated Employer on his date of termination of employment
or transfer, as applicable, multiplied by the Accredited Service earned by the
Participant at the respective Affiliated Employer and where the denominator of
such fraction is the sum of all numerators calculated for each respective
Affiliated Employer by which the Participant has been employed.
5.5    Funding of Benefits. Except as expressly limited under the terms of the
Trust, neither the Company nor any Affiliated Employer hereunder shall reserve
or otherwise set aside funds for the payment of its obligations under the Plan.
In any event, such obligations shall be paid or deemed to be paid solely from
the general assets of the Affiliated Employers. Participants shall only have the
status of general, unsecured creditors of the Affiliated Employers.
Notwithstanding that a Participant shall be entitled to receive the balance of
his SERP Benefit under the Plan, the assets from which such amount shall be paid
shall at all times remain subject to the claims of the creditors of the
Participant’s Affiliated Employer.
5.6    Withholding. There shall be deducted as permitted under Code Section 409A
and the regulations promulgated thereunder from Plan payments and, if necessary,
from the payment of any SERP Benefit due under the Plan the amount of any tax
required by any governmental authority to be withheld and paid over by the
Company to such governmental authority for the account of the Participant or
Designated Beneficiary entitled to such payment.
5.7    Recourse Against Deferred Compensation Trust. In the event a Participant
who is employed on or after January 1, 1999 with an “Employing Company” (as such
term is defined in the Change in Control Benefits Protection Plan) disputes the
calculation of his SERP Benefit, the Participant has recourse against the
Company, the Affiliated Employer by which the Participant is or was employed, if
different, the Plan, and the Trust for payment of benefits to the extent the
Trust so provides.
5.8    Change in Control. The provisions of the Change in Control Benefits
Protection Plan are incorporated herein by reference to determine the occurrence
of a change in control or preliminary change in control of Southern Company or
an Employing Company, the benefits to be provided hereunder, and the funding of
the Trust in the event of such a change in control. Any modifications to the
Change in Control Benefits Protection Plan are likewise incorporated herein and
are otherwise intended to comply with 409A of the Code.
ARTICLE VI -   MISCELLANEOUS
6.1    Assignment. Neither the Participant, his Designated Beneficiary, nor his
legal representative shall have any rights to sell, assign, transfer, or
otherwise convey the right to receive the payment of any SERP Benefit due
hereunder, which payment and the right thereto are expressly declared to be
nonassignable and nontransferable. Any attempt to assign or transfer the right
to payment under the Plan shall be null and void and of no effect.
6.2    Amendment and Termination. Except for the provisions of Section 5.8
hereof, which may not be amended following a “Southern Change in Control” or
“Subsidiary Change in Control” (as defined in the Change in Control Benefits
Protection Plan), the Plan may be amended or terminated at any time by the Board
of Directors, provided that no amendment or


16



--------------------------------------------------------------------------------





termination shall cause a forfeiture or reduction in any benefits accrued as of
the date of such amendment or termination. The Plan may also be amended by the
Administrative Committee (a) if such amendment does not involve a substantial
increase in cost to any Affiliated Employer, or (b) as may be necessary, proper,
or desirable in order to comply with laws or regulations enacted or promulgated
by any federal or state governmental authority. During the compliance transition
period provided for by the 409A Guidance, the Administrative Committee may enter
into transition elections as to time and form of payment under this Plan and,
subject to the preceding authority, shall be treated as amendments to the Plan.
6.3    No Guarantee of Employment. Participation hereunder shall not be
construed as creating any contract of employment between an Affiliated Employer
and a Participant, nor shall it limit the right of an Affiliated Employer to
suspend, terminate, alter, or modify, whether or not for cause, the employment
relationship between the Affiliated Employer and a Participant.
6.4    Construction. This Plan shall be construed in accordance with and
governed by the laws of the State of Georgia, to the extent such laws are not
otherwise superseded by the laws of the United States.


IN WITNESS WHEREOF, the amended and restated Plan has been executed by a duly
authorized officer of Southern Company Services, Inc. pursuant to resolutions of
the Board of Directors of Southern Company Services, Inc. this 29th day of June,
2016.


 
 
SOUTHERN COMPANY SERVICES, INC.






 
 
By:
/s/Stacy Kilcoyne
 
 
Its:
Human Resources Vice President
Attest:






 
 
 
By:
/s/ Laura Oleck Hewett
 
 
Its:
Assistant Secretary
 
 







17



--------------------------------------------------------------------------------






APPENDIX A

THE SOUTHERN COMPANY SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN

AFFILIATED EMPLOYERS AS OF JANUARY 1, 2009



Alabama Power Company
Georgia Power Company
Gulf Power Company
Mississippi Power Company
Southern Communications Services, Inc.
Southern Company Energy Solutions, LLC
Southern Company Services, Inc.
Southern Nuclear Operating Company, Inc.





